                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

 ELIZABETH FINLEY, Individually and                                                   PLAINTIFF
 on behalf of the Estate and Wrongful
 Death Beneficiaries of Thomas Finley, Jr.,
 Deceased


 V.                                                                  NO. 3:18-CV-78-DMB-JMV

 DAVID DYER, et al.                                                                DEFENDANTS


                      ORDER REQUIRING ADDITIONAL BRIEFING
       A hearing has been set for 6/21/19 on Plaintiff’s motion to compel discovery and request

for sanctions [175]. See Notice [177] of Hearing on Motion [175] to Compel Discovery and

Request for Sanctions. Accordingly, prior to the hearing, Plaintiff must brief the following issue:

Under what circumstances may a federal court (in a personal injury/wrongful death case) order the

Social Security Administration to produce records contained in a disability claimant’s file and/or

records related to the claimant’s disability application? Plaintiff’s brief is due by 5:00PM on

6/18/19.

       SO ORDERED this 12th day of June, 2019.


                                                     /s/ Jane M. Virden
                                                     U. S. MAGISTRATE JUDGE
